Title: From Thomas Jefferson to James Madison, 10 June 1792
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Philadelphia June 10. 1792.

 
 
  
   
   Clinton
   Jay
  
  
   Suffolk
    481.
    228.
  
  
   Queen’s cty.
    532
    288
  
  
   King’s cty.
    244
     92
  
  
   city & county of N.Y.
    603
    739
  
  
   Orange
    551.
    80.
  
  
   Dutchess
    751.
    945
  
  
   Westchester
    347
    824
  
  
   Richmond
    106
      4
  
  
   Ulster
    947
    654
  
  
   Columbia
   1303
    717
  
  
   Renslaer
    404
    717
  
  
   Washington
    758
    471
  
  
   Saratoga
    405
    461
  
  
   
   7432
   6220
  
 
 
 
The poll of the N.Y. election stood the day before yesterday thus. General Schuyler says there will be about 16,000 voters and offers to bet 3. to 1. as far as 500. guineas that Jay will still be elected. However he seems to be alone here in that expectation. We dined together at the P’s on Thursday, and happening to set next one another, we got, towards the close of the afternoon, into a little contest whether hereditary descent or election was most likely to bring wise and honest men into public councils. He for the former, Pinkney and my self for the latter. I was not displeased to find the P. attended to the conversation as it will be a corroboration of the design imputed to that party in my letter.—At a dinner of Jay-ites yesterday R.M. mentioned to the company that Clinton was to be vice-president, that the Antis intended to set him up. Bingham joined in attesting the project, which appeared new to the rest of the company. I paid Genl. Irvin 50 D. for Mr. Moore, the receipt he had, vouching it. Adieu. Yours affectionately

